DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Response to Amendment
3.	The rejection of Claims 2, 5, 6, 8, 9, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1) as set forth in the Final Rejection filed 08/06/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1) as set forth in the Final Rejection filed 08/06/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 5-6, 8-9, 11-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 2, which the other claims are dependent upon, recites the broad recitation “R3 to R12 are, independently of each other, a substituted or unsubstituted C1-C9 alkyl group . . . or a substituted or unsubstituted C3-C30 heteroaryl group.”  However, the claim also recites “wherein -NR3R4, -NR5R6, -NR7R8, -NR9R10, and -NR11R12 in Chemical Formulas 3 and 4 are, independently of each other, any one of Structural Formulas A9 or A20 to A38,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2, 5, 6, 8, 9, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (US 2013/0264560 A1).
	Dobbs et al. discloses triazine compounds of the following form:

    PNG
    media_image1.png
    129
    380
    media_image1.png
    Greyscale

where Ar1-3 = independently:

    PNG
    media_image2.png
    118
    377
    media_image2.png
    Greyscale

where a = 1-5, b = 0-5, and c = 0-4 ([0064], [0067]-[0068]); Q = N, O, S-heterocycle (among others) ([0066]).  An embodiment is disclosed:

    PNG
    media_image3.png
    258
    396
    media_image3.png
    Greyscale

(page 8) such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Dobbs et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound A17 as disclosed by Dobbs et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form a substituted heteroaryl group (substituted carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = unsubstituted C4 alkyl group (t-butyl)); Sub1-2 = unsubstituted C4 alkyl group (t-butyl) of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on 
	Dobbs et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, light-emitting layer, electron-transporting layer, and cathode; its inventive compounds comprise the light-emitting layer as host material ([0026], [0154]).  The (organometallic) dopant material is at 3-20 wt%; a second host material is further combined such that the ratio of the first host material (Dobbs et al.’s inventive compound according to Formula I) and the second host material is at 1:20 ([0086]-[0088]).  Notice that at such a smaller relative concentration compared to the concentration of the second host material, Dobb et al.’s inventive compound can be defined as dopant material.

10.	Claims 2, 5, 6, 8, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2013/0306962 A1).
	Yamamoto et al. discloses compounds of the following form:  (Cz-)n-A where Cz = (substituted) arylcarbazolyl group, n = 1-3, and A = (M)p-(L)q-(M’)r (with p = 0-2, q = 1-2, r = 0-2 (p+r >=1), M = M’ = independently N-containing heteroaromatic ring, and L = single bond or aryl group ([0024]).  An embodiment is disclosed:

    PNG
    media_image4.png
    384
    364
    media_image4.png
    Greyscale

(page 16) such that such that R19 = unsubstituted C6 aryl group (phenyl) of Chemical Formula 3 as recited by the Applicant.  However, Yamamoto et al. does not explicitly disclose the light-emitting material as recited by the Applicant, particularly in regards to the position of the two carbazolyl groups (attached to the two phenyl groups).  Nevertheless, it would have been obvious to modify Compound (A50) as disclosed by Yamamoto et al. such that it conforms to Chemical Formula 3 as recited by the Applicant, with R3-4 and R5-6 combined together with their respective nitrogens to form an unsubstituted heteroaryl group (carbazolyl); sub5 = hydrogen of Chemical Formula 6 as recited by the Applicant; NR3R4 = NR5R6 = Structure Formula (A9) as recited by the Applicant (with Sub1-2 = hydrogen); Sub1-2 = hydrogen of Chemical Formula 11 as recited by the Applicant; triazine group = Structural Formula (B34) as recited by the Applicant; corresponds to (67) as recited by the Applicant in Claim 11.  The motivation is provided by the fact that the modification merely involves change in position of the two carbazolyl substituents on the phenyl groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily 

Response to Arguments
11.	The Office has carefully reviewed the Declaration Under 37 C.F.R. § 1.132 filed 11/15/21.

12.	The Applicant argues on page 3 that “Dobbs and Yamamoto do not clearly refer to light-emitting compounds.”  The Applicant, based on the presented data, argues on pages 6-7 that “the ortho position is generally more technically beneficial than the meta or para position,” and that “the claimed invention is commensurate in scope of with the experimental findings in the art.”  Applicant's arguments have been fully considered but they are not persuasive.  
Firstly, notice that the inventive compounds of Dobbs et al. can be used as host material in the light-emitting layer ([0026], [0154]); the compound must inherently transfer excited state energy in the form of light to dopant material in order for light emission to take place in the photoactive layer of the organic electroluminescent (EL) device.  In regards to the Yamamoto et al., the modified compound as 
Secondly, the Office maintains the position as stated in the previous Office Action.  The data, which shows improved PLQY values v. control compounds, is still not commensurate with the scope of the claims.  The data has only tested two inventive compounds (Compounds B and (I)) which cannot be reasonably extrapolated to the full scope of the Applicant’s claims and thus has not addressed the fundamental problem as stated by the Office in the previous Office Action.  The addition of comparative compounds has not rectified this problem.  Although not exhaustive, notice that the Applicant’s light-emitting material can be represented by any one of Chemical Formulae 3 and 4 (including a compound with three ortho-substituted phenyl residues) containing R3-12 that can comprise a wide variety of chemically distinct substituent groups (which can be further substituted by Sub1-4 groups such as -N(phenyl)2 as found in Applicant’s compound (70) in Claim 11).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786